EXHIBIT 10.71

 

July 7, 2008

 

Hon Hai Precision Industry Co., Ltd.

2 Tzu Yu St. Tu-Cheng City

Taipei Hsien, Taiwan 23644

Attn:     General Counsel

 

Re: Amendment to Asset Purchase Agreement (this “Amendment”)

 

Dear Sirs:

 

Reference is made to that certain Asset Purchase and Sale Agreement (the
“Agreement”) by and between Sanmina-SCI Corporation (“Sanmina-SCI”) and its
wholly-owned subsidiaries Sanmina-SCI USA Inc., SCI Technology, Inc.,
Sanmina-SCI Systems de Mexico S.A. de C.V., Sanmina-SCI Systems Services de
Mexico S.A. de C.V., Sanmina-SCI Hungary Electronics Manufacturing Limited
Liability Company and Sanmina-SCI Australia PTY LTD (together with Sanmina-SCI,
the “Sellers”) and Foxteq Holdings Inc.-Cayman (the “Buyer”), dated February 17,
2008, pursuant to which Buyer shall purchase certain assets of the Sellers’
personal computing business and related logistics services located in Hungary,
Mexico and the United States.

 

Pursuant to certain discussions between Seller and Buyer following the date of
the Agreement, the parties now wish to amend certain Schedules to the Agreement
and Exhibits to the Seller Disclosure Letter including to (1) remove contracts
that the parties agree shall no longer be assigned from Sellers to Buyer in
connection with the Agreement, (2) add certain other contracts not originally
included in such Schedules and (3) make certain changes to Exhibit A and
Exhibit B to the Seller Disclosure Letter.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Agreement.

 

Amendment

 

A.            The parties agree to amend (1) Schedules 1.1(g), 7.1(f) and
7.2(f) to the Agreement and (2) Exhibit A and Exhibit B to the Seller Disclosure
Letter to read in their entirety as set forth in the Schedules and Exhibits with
the same names and numbers as attached to this Amendment.

 

B.            The parties agree to amend and restate Section J of the Recitals
in the Agreement in its entirety as follows:

 

In connection with the transactions contemplated by this Agreement, Buyer and
Sellers also desire to enter into the Access Agreement to be dated as of the
Closing Date, in the form of Exhibit E hereto, pursuant to which Sellers shall
provide, or cause to be provided, to Buyer or any party designated by Buyer,
access to certain areas in Sellers’ facilities located in Huntsville, Alabama.

 

C.            Buyer acknowledges that in connection with the Transaction,
Sellers may transfer to Buyer confidential and/or proprietary information of
Sellers that does not constitute Seller Records (the “Transferred Information”),
including but not limited to information stored on computers or in files
transferred as part of the Purchased Assets.  Buyer agrees that such Transferred
Information shall be deemed to be Confidential Information pursuant to
Section 5.10 of the Agreement, and Buyer shall comply with the restrictions set
forth in Section 5.10 of the Agreement with respect to such Transferred
Information.  Without limiting the foregoing, upon discovery of any such
Transferred Information, Buyer shall promptly notify Sellers pursuant to
Section 11.9 of the Agreement and destroy or return such Transferred Information
to Sellers.

 

In addition, the Purchased Assets includes computers that host third party
software (the “Identified Software”) which Sellers use to operate the Business
pursuant to the agreements listed on Exhibit A and Exhibit B to the Seller
Disclosure Letter attached hereto, the Fredrick Group, Inc. (“TFG”) Service
Agreement SA-05-0034 effective as of February 1, 2005 between TFG and Sanmina-
SCI, Amendment One to Service Agreement SA-05-0034 effective as of November 15,
2007 between TFG and Sanmina-SCI, TFG2000E Software Licensing Agreement
(SLA-00-1000) effective as of November 15, 2007 between TFG and Sanmina-SCI
(together, the “Licenses”).  Buyer represents, warrants and covenants to Sellers
that Buyer and/or its Affiliates shall obtain a license for any Identified
Software as soon as possible and, in any event, within 30 days following the
Closing (the “License Date”).  Buyer further represents, warrants and covenants
to Sellers that Buyer and/or its Affiliates will not use any Identified Software
until Buyer and/or its Affiliates has obtained a license for the use of such
Identified Software through assignment or otherwise.  Buyer also represents,
warrants and covenants to Sellers that

 

--------------------------------------------------------------------------------


 

Buyer and/or its Affiliates shall return to Sellers or destroy any Identified
Software and any documentation or information obtained by Buyer and/or its
Affiliates in connection with any Identified Software for which Buyer and/or its
Affiliates does not have a license (“License Related Information”) on or prior
to the License Date if Buyer and/or its Affiliates has not obtained a license to
use such Identified Software by the License Date.

 

Notwithstanding any limitations on indirect, punitive, incidental, consequential
or special damages provided for in Section 9.5(e) of the Agreement, Buyer shall
indemnify and hold harmless Sellers from any breach of this Section C and any
loss, cost, expenses (including reasonable attorneys fees), damages and
liabilities arising out of or related to such breach or arising out of or
related to Buyer’s and/or its Affiliates’ use of or failure to obtain a license
to use any Identified Software or License Related Information.  Notwithstanding
any limitations on indirect, punitive, incidental, consequential or special
damages provided for in Section 9.5(e) of the Agreement, Buyer shall also
indemnify and hold harmless Sellers from any loss, cost, expenses (including
reasonable attorneys fees), damages and liabilities arising out of or related to
the assignment of any contracts, including but not limited to the Licenses, from
Sellers to Buyer and/or its Affiliates in connection with any Identified
Software.  The foregoing notwithstanding, any such indemnification of Sellers by
Buyer shall not preclude the exercise of any other remedy by Sellers or the
indemnification rights of Sellers under the Agreement, and the indemnities set
forth in this Amendment are not subject to any basket, cap or other limitation
contained in Section 9.5 of the Agreement and are intended to be broadly
construed.

 

D.            Buyer waives any Buyer condition to closing and any Seller
representation or warranty in the Agreement that would not be satisfied or would
not be true in all respects as of the Closing as a result of the non-assignment
of any Identified Software or Licenses.

 

E.             The parties agree that the first clause of the first sentence of
Section 6.5 of the Agreement, which states “At the same time Sellers deliver the
Preliminary Net Asset Value Statement to Buyer” shall be amended and restated in
its entirety to read “At any time prior to the Closing.”

 

F.             Buyer agrees to reimburse Sanmina-SCI for all fees accrued by
Sanmina-SCI after the Closing pursuant to the Amendment to the Enterprise
License Order dated June 29, 2008 by and between BMC Software, Inc. (“BMC”) and
Sanmina-SCI (the “Enterprise License Order”).  Buyer agrees to reimburse
Sanmina-SCI within 30 days following Sanmina-SCI’s receipt of an invoice from
BMC under the Enterprise License Order.

 

G.            Buyer agrees to reimburse Sanmina-SCI for the full amount of
Sanmina-SCI’s $84,375 obligation to Infor Global Solutions (Michigan), Inc.
(“Infor”) pursuant to the Addendum to Agreement by and between Infor and
Sanmina-SCI, dated April 16, 2008, providing Sanmina-SCI with the right to
assign the Master Software License Agreement dated June 27, 2003 and related
services to Buyer.  Buyer shall reimburse Sanmina-SCI within 30 days following
the receipt of an invoice or notice of payment from Sanmina-SCI.

 

Miscellaneous

 

A.            Entire Agreement.  This Amendment, including the Schedules and
Exhibits attached hereto, constitute the full and entire understanding and
agreement among the parties with regard to the subjects hereof and thereof, and
such Schedules and Exhibits amend and supersede any previous versions of such
Schedules and Exhibits or any contrary language contained in the Agreement, as
of the date of this Amendment.

 

B.            Severability.  If any provision of this Amendment becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, portions of such provision, or such provision in its entirety, to the
extent necessary, shall be severed from this Amendment, and such court will
replace such illegal, void or unenforceable provision of this Amendment with a
valid and enforceable provision that will achieve, to the extent possible, the
same economic, business and other purposes of the illegal, void or unenforceable
provision.  The balance of this Amendment shall be enforceable in accordance
with its terms.

 

C.            Counterparts.  In addition, this Amendment may be executed in any
number of counterparts, each of which shall be enforceable against the parties
actually executing such counterparts, and all of which together shall constitute
one instrument.

 

D.            Further Assurances.  Each party hereto agrees to execute and
deliver, by the proper exercise of its corporate, limited liability company,
partnership or other powers, all such other and additional instruments and
documents and do all such other acts and things as may be necessary to more
fully effectuate this Amendment.

 

Except as amended hereby, all other terms and conditions of the Agreement shall
remain in full force and effect.

 

--------------------------------------------------------------------------------


 

Very truly yours,

 

 

SANMINA-SCI CORPORATION

 

 

 

By: 

/s/ David L. White

 

 

 

Title: Executive Vice President and CFO

 

Cc: Frank Liang

 

[SIGNATURE PAGE TO AMENDMENT TO ASSET SALE AND PURCHASE AGREEMENT]

 

--------------------------------------------------------------------------------


 

AGREED AND ACKNOWLEDGED:

 

 

FOXTEQ HOLDINGS INC.-CAYMAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By: 

/s/ Max Chung

 

 

 

 

Name:  Max Chung

 

 

 

 

Title: Officer

 

 

 

 

 

 

 

 

SANMINA-SCI USA INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By: 

/s/ David L. White

 

 

 

 

Name:  David L. White

 

 

 

 

Title: CFO

 

 

 

 

 

 

 

 

SCI TECHNOLOGY, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By: 

/s/ David L. White

 

 

 

 

Name:  David L. White

 

 

 

 

Title: CFO

 

 

 

 

 

 

 

 

SANMINA-SCI SYSTEMS DE MEXICO S.A. DE C.V.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By: 

/s/ David L. White

 

 

 

 

Name:  David L. White

 

 

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

 

SANMINA-SCI SYSTEMS SERVICES DE MEXICO S.A. DE C.V.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By: 

/s/ David L. White

 

 

 

 

Name:  David L. White

 

 

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

 

SANMINA-SCI HUNGARY ELECTRONICS MANUFACTURING L.L.C.

 

 

 

 

 

 

 

 

 

 

 

 

 

By: 

/s/ David L. White

 

 

 

Name:  David L. White

 

 

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

 

SANMINA-SCI AUSTRALIA PTY LTD

 

 

 

 

 

 

 

 

 

 

 

 

By: 

/s/ David L. White

 

 

 

Name:  David L. White

 

 

 

 

Title: Authorized Signatory

 

 

 

[SIGNATURE PAGE TO AMENDMENT TO ASSET SALE AND PURCHASE AGREEMENT]

 

--------------------------------------------------------------------------------